     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


PITTSBURGH LOGISTICS                          §
SYSTEMS, INC.                                 §
                                              §
               Plaintiff,                     §
                                              §
v.                                            §         Civil Action No.
                                              §
ANDREW BARRICKS,                              §
as an adult individual,                       §
                                              §
               Defendant.                     §



               PLAINTIFF, PITTSBURGH LOGISTICS SYSTEMS, INC.’S
                             ORIGINAL COMPLAINT



                              COMPLAINT IN CIVIL ACTION
       Plaintiff, Pittsburgh Logistics Systems, Inc., by and through its undersigned counsel, files

the following Complaint in Civil Action, averring as follows:

                                            PARTIES
       1.      Plaintiff Pittsburgh Logistics Systems, Inc. (hereinafter referred to as “Plaintiff” or

“PLS”) is a corporation organized under the laws of the Commonwealth of Pennsylvania, with a

principal place of business located at 3120 Unionville Road, Building 110, Suite 100, Cranberry

Township, Pennsylvania 16066.

       2.      Defendant, Andrew Barricks (hereinafter referred to as “Defendant” or “Mr.

Barricks”), is an adult individual with an address of 370 N State Hwy 360, Apt. 3310, Mansfield,

Texas 76063.
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 2 of 23




                                JURISDICTION AND VENUE
       3.      This Court has personal jurisdiction over the Defendant because Defendant worked

for PLS, which is organized and exists under the laws of the Commonwealth of Pennsylvania, and

maintains its principal place of business in Pennsylvania. Defendant is a resident of Texas.

Therefore, there is complete diversity between the parties and the amount in controversy is in

excess of $75,000.00. Accord 28 U.S.C. § 1332(a).

       4.      Moreover, this Court possesses original jurisdiction as it rests in part upon a Federal

Question arising under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and the Defend

Trade Secrets Act, 18 U.S.C. § 1836. Accord 28 U.S.C. § 1331.

       5.      This action also arises under the laws of the State of Texas as Defendant was

employed in Texas and there is an agreement between the parties making Texas law applicable.

       6.      Venue is proper in this Court because a substantial part of the events or omissions

giving rise to PLS’s claims occurred throughout Texas, including Harris County, and there is an

agreement between the parties making venue proper in Harris County, Texas. 28 U.S.C. §

1391(b)(2).

                                  FACTUAL BACKGROUND
       7.      PLS is a provider of third-party logistics services to a wide array of industries,

including companies in metals, lumber, building products, automotive, nuclear, oil and gas, and

industrial equipment. In other words, PLS coordinates the transportation of freight between its

customers and carriers to obtain efficiencies and cost-savings for its customers.

       8.      PLS’s operations are based on a system of proprietary client databases and logistics

management systems that are designed to maximize efficiencies to better serve its customers.

       9.      PLS is what is known as a non-asset-based logistics company. In other words, it

does not actually own the means of transportation, such as trucks, rail cars, barges, etc. It serves
                                                 2
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 3 of 23




as a middleman—or broker—between customers who need transportation of their materials and

trucking companies willing and able to move the freight according to the unique needs of each

customer.

       10.     PLS’s relationships with its customers and understanding of their unique shipping

needs, its network of effective and reliable carriers, along with the know-how of its highly trained

employees, are the critical components of its operations.

       11.     As a broker, PLS has compiled proprietary Customer Information which includes:

the identity of customers; the customer contacts responsible for the shipment of certain freight; the

industry segments in which they operate; the particular shipping lanes where the customer requires

freight transportation; the required equipment to move the freight; contract terms; pricing, and

other financial parameters and time constraints for a customer’s freight.

       12.     Through its employees, PLS develops and maintains its relationships with its

customer base to build a successful operation. To do so, PLS continuously works to build and

maintain the relationships with its customer base.

       13.     Logistics is a complex and competitive field, and for PLS, and companies like it,

its primary assets include its confidential Customer Information, and its industry-specific know-

how and expertise.

       14.     PLS’s customer information, including: the identity of customers; the customer

contacts responsible for the shipment of certain freight; the industry segments in which they

operate; the particular shipping lanes where the customer requires freight transportation; the

required equipment to move the freight; contract terms; rates and financial parameters; and time

constraints, all represent a material investment of time and money. This information is highly

confidential to PLS and constitutes a valuable, proprietary asset.


                                                 3
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 4 of 23




       15.       The customer information is a closely guarded trade secret to PLS. PLS maintains

its customer information in strict confidentiality internally and externally to prevent disclosure and

misuse.

       16.       In 2012, Mr. Barricks began working for PLS as an Account Executive Trainee.

       17.       Mr. Barricks acquired specialized training in this complex and competitive field

from PLS, and developed considerable customer relationships through PLS.

       18.       Mr. Barricks was successful at PLS and worked his way up through a variety of

management and leadership positions, including Group Sales Manager.

       19.       In his various roles at PLS, Mr. Barricks was responsible for training, and sales and

customer development, which involved daily interaction with PLS customers to provide strategic

supply-chain solutions tailored to specific customer needs.

       20.       Mr. Barrick’s employment with PLS ended when he voluntarily resigned, effective

April 14, 2020.

       21.       On June 17, 2020, PLS’s management received a call from one of its Dallas office

employees. This individual reported that one (1) of PLS’s customers was solicited by Mr. Barricks

after he voluntarily resigned his employment with PLS. PLS immediately began an internal

investigation.

       22.       On April 9, 2020, Mr. Barricks sent an email from his PLS e-mail account to a

personal Gmail account which contained, among other things, an attached Excel spreadsheet with

a comprehensive list of PLS’s confidential and proprietary information. A copy of the e-mail that

Mr. Barricks sent to himself is attached hereto as Exhibit A and referred to generally as “the April

9 e-mail.”




                                                   4
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 5 of 23




       23.      The Excel spreadsheet that Mr. Barricks sent to his personal e-mail account

contained two hundred and fifty-nine (259) line items of PLS’s confidential information for its

entire Dallas, Texas office including: customer names, the number of loads that were moved for

a particular customer, the revenue for each customer, PLS’s cost for moving the customer’s freight

charges, the margin that PLS earned, and the margin percentage by customer.

       24.      PLS has learned that Mr. Barricks has been working for Glen Rose Transportation

Management, Inc. (“GRTM”), a competitor of PLS in freight brokerage.

       25.      GRTM is a company that, like PLS, represents itself as a leading provider of

truckload flatbed freight brokerage services.

       26.      Upon investigating Mr. Barricks’ dereliction of his obligations to PLS, PLS

discovered an e-mail that Mr. Barricks sent on April 10, 2020 from his PLS e-mail account to his

new e-mail account with PLS’s competitor GRTM. A true and correct copy of the April 10 e-mail

is attached hereto as Exhibit B.

       27.      Mr. Barricks was apparently engaged by, and working for, PLS’s competitor

GRTM while he was still employed by PLS and had access to PLS’s confidential information by

virtue of his leadership position with PLS.

       28.      As a condition of employment, PLS and Defendant entered into an Employment

Agreement—labeled “Employment Terms and Conditions” (“the Agreement”) which contained

confidentiality, non-competition, and non-solicitation clauses. The Agreement is attached hereto

as Exhibit C.

       29.      Section 4 of the Agreement specifies that Defendant is forbidden from using or

disclosing confidential information of PLS, including, but not limited to:       information and

knowledge pertaining to products, ideas, trade secrets, proprietary information, advertising,


                                                5
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 6 of 23




distribution and sales methods, sales and profit figures, customers and client lists, and relationships

between PLS and sales representatives, customers, clients, suppliers, and others who have business

dealings with them. Section 4 also provides that misappropriation or disclosure of the Confidential

Information would constitute a breach of trust, fiduciary duty, and could cause irreparable injury

to PLS.

       30.     Section 7 of the Terms and Conditions prohibits Defendant from directly or

indirectly soliciting or attempting to solicit any PLS customer to offer any service which is the

same or similar to services offered by PLS for a period of two (2) years after the conclusion of his

employment with PLS.

       31.     Similarly, Section 8 of the Agreement prohibits Defendant from competing against

PLS for a period of one (1) year in the geographic territory of PLS’ operations. The Agreement

provides, in relevant part, that: “For a period of 1 year after the termination of my employment,

for any reason, I agree not to directly or indirectly … be employed by or otherwise render services

to, or on behalf of, a Competing Business….”          A Competing Business includes any business

engaged in providing transportation management, including outsourced transportation, freight

brokerage or logistics services.

       32.     Defendant knowingly executed the Agreement as a condition of his employment

on December 12, 2016.

       33.     PLS initially sought relief against Mr. Barricks in an action filed in Butler County,

Pennsylvania State Court on June 23, 2020. The Pennsylvania Court entered a preliminary

injunction on July 20, 2020, and Defendant was provided notice the same day via facsimile. The

facsimile notice and order are attached here to as Exhibit D.




                                                  6
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 7 of 23




       34.     Mr. Barricks thereafter objected to venue in Pennsylvania. Consequently, on

September 29, 2020, the Pennsylvania Court agreed to vacate its Preliminary Injunction on the

grounds that a lawsuit would be brought in Harris County, Texas. An action arising from these

facts against GRTM continues in Pennsylvania. This action follows.

         COUNT I – VIOLATION OF THE COMPUTER FRAUD & ABUSE ACT

       35.      PLS realleges and incorporates by reference the allegations of Paragraphs 1

through 34 above as if fully set forth herein.

       36.      PLS brings this claim for relief for a violation of the Computer Fraud & Abuse

Act pursuant to 18 U.S.C. § 1030.

       37.      Defendant knowingly and/or with intent to defraud PLS, accessed or used PLS’s

computer systems without authorization and/or in excess of their authorization to obtain

information from a protected computer used in interstate commerce.

       38.      Defendant’s knowing and willful use of PLS’s computer systems for non-

business purposes constituted unauthorized access of PLS’s computer systems and computing

resources in violation of the Agreement and other PLS policies governing the use of such

resources.

       39.      GRTM directly, or indirectly, induced and/or directed Defendant to access PLS’s

protected computer systems without authorization and/or in excess of his authorization to obtain

PLS’s trade secret, proprietary, and confidential information in violation of the Agreement, and

the fiduciary duties that Defendant owed to PLS.

       40.      GRTM, through Mr. Barricks, furthered the intended wrongdoing by improperly

accessing, obtaining, and utilizing valuable information from PLS’s protected computers for

unauthorized purposes in violation of PLS’s policies described in this Complaint.

                                                   7
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 8 of 23




       41.      The information Defendants obtained from the above-alleged acts and conduct

include valuable information relating to PLS’s business operations, including, but not limited to,

its recent customer list and contact information, load counts, revenue information, and pricing

and profit numbers. This critical information is extremely valuable to PLS and now allows Mr.

Barricks and GRTM to unlawfully compete against PLS.             PLS considers the information

misappropriated by Defendant to be trade secrets.

       42.      On information and belief, Defendant and GRTM have benefitted from

Defendant’s unauthorized access and use of PLS’s protected computer systems.

       43.      As a direct and proximate result of the above-alleged wrongful conduct, PLS has

expended time, money and resources, and computer analysis and analytics and will suffer great

and irreparable harm.

       44.      PLS has or will suffer further damages including the expenses associated with

forensic examination of the electronic devices to be provided by Defendant, losses from assessing

violations of its computer systems by Defendant, expenses associated with conducting a damage

assessment, and other consequential damages.

       45.      As a result, PLS is suffering and will continue to suffer immediate and irreparable

harm. PLS lacks an adequate remedy at law and, unless enjoined by this Court, Defendant will

continue to cause irreparable injury and damage to PLS as a result of his illegal acts.

       46.      PLS is likely to succeed on the merits of its claims against Defendant. PLS is

without adequate remedy at law for the injuries it continues to sustain resulting from Defendant’s

acts and conduct.




                                                 8
      Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 9 of 23




          47.    WHEREFORE, PLS respectfully requests that this Court grant injunctive relief,

and enter judgment in its favor and against Defendant in an amount exceeding $75,000.00, plus

exemplary damages, costs, interest allowed by law, and reasonable attorneys’ fees.

                COUNT II - VIOLATION OF DEFEND TRADE SECRETS ACT

          48.    PLS realleges and incorporates by reference the allegations of Paragraphs 1

through 47 above as if fully set forth herein.

          49.    PLS brings this claim for relief for a violation of the Defend Trade Secrets Act

pursuant to 18 U.S.C. § 1836 et seq.

          50.    As a result of his employment and position of trust with PLS, Mr. Barricks was

given access to PLS’s valuable trade secrets, including, but not limited to, its recent customer list

and contact information, load counts, revenue information, and pricing and profit numbers. These

documents and information are unique to PLS and are not commonly known or available to the

public.

          51.    PLS takes reasonable steps to protect the secrecy of its confidential, proprietary,

and trade secret information. PLS’s reasonable steps include, but are not limited to, the

Agreement with Mr. Barricks, common to all employees in a position of trust, which requires all

employees to maintain the confidentiality of proprietary and trade secret business information;

restrict employee access to proprietary and trade secret information to employees with a

legitimate business need to know such information; enforce disciplinary action against employees

for improper use or disclosure of proprietary and trade secret information.

          52.    PLS’s trade secrets relate to products and/or services used in, or intended for use

in, interstate commerce.

          53.    Notwithstanding PLS’s efforts to maintain the confidentiality of its trade secrets,

                                                  9
         Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 10 of 23




Mr. Barricks, on his own behalf and as an agent for GRTM, misappropriated PLS’s valuable trade

secrets used in, or intended for use in, interstate commerce for the benefit of Defendant and

GRTM.

          54.    Defendant disclosed and used PLS’s recent customer list and contact

information, load counts, revenue information, and pricing and profit numbers and other trade

secret and proprietary information for the unlawful economic benefit of GRTM and to the

detriment of PLS.

          55.    Defendant knew and/or had reason to know that the disclosures and utilization

were illegal and violated the Agreement and business policies identified in this Complaint.

          56.    The information misappropriated by Defendant and GRTM derives independent

economic value from not being generally known within the industry to PLS’s competitors, who

could obtain economic benefit from disclosure, use and replication of key information that

contributes to and secures PLS’s competitive edge in the marketplace.

          57.    The information misappropriated by Defendant constitutes trade secrets under

the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq. The misappropriation of PLS’s trade

secrets by Defendant gave and continues to give him and GRTM an unfair and unjust advantage

in the operation of a competing business.

          58.    The use and disclosure, and even threatened use and disclosure of PLS’s trade

secrets by Defendant entitles PLS to immediate injunctive relief and damages pursuant to 18

U.S.C. § 1836(b)(3).

          59.    At all material times, Mr. Barricks has acted willfully, maliciously, and in bad

faith.



                                                10
        Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 11 of 23




         60.      PLS has suffered and will continue to suffer irreparable harm as a result of the

misappropriation by Defendant.

         61.      WHEREFORE, PLS respectfully requests that this Court grant injunctive relief and

enter an injunction judgment in its favor and against Defendant in an amount exceeding

$75,000.00, plus exemplary damages, costs, interest allowed by law, and reasonable attorneys’

fees.

                             COUNT III – BREACH OF CONTRACT

         62.      Plaintiff incorporates and realleges paragraphs 1 through 61 as if the same were set

forth at length herein.

         63.      Defendant executed his Employment Agreement with PLS whereby he agreed not

to use any trade secret or confidential information of PLS. See Exhibit C. PLS’s customer list is

a trade secret.

         64.      The terms of that Agreement are reasonable and enforceable.

         65.      The Agreement was supported by valuable consideration. Indeed, execution of the

Agreement was a condition of employment.

         66.      Defendant also agreed not to compete against PLS for a period of one (1) year

within PLS’s geographical territories.

         67.      Contrary to the terms of the Agreement, Defendant has illegally taken PLS’s trade

secrets and, upon information and belief, intends to use PLS’s trade secrets for competitive

purposes.

         68.      Defendant’s aforementioned actions constitute a breach of his Employment

Agreement.




                                                   11
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 12 of 23




       69.     WHEREFORE, PLS respectfully requests that this Court grant injunctive relief and

enter judgment in its favor and against Defendant in an amount exceeding $75,000.00, plus

exemplary damages, costs, interest allowed by law, and reasonable attorneys’ fees.

                COUNT IV – MISAPPROPRIATION OF TRADE SECRETS
                 UNDER THE TEXAS UNIFORM TRADE SECRETS ACT
       70.     Plaintiff incorporates and realleges paragraphs 1 through 69 as if the same were set

forth at length herein.

       71.     The Texas Uniform Trade Secrets Act, Tex. Civ. Prac. & Rem. Code § 134.001 et

seq., (“the Act”) prohibits misappropriation of proprietary and/or confidential trade secrets.

       72.     By virtue of PLS’s employment relationship with Defendant, and because of his

sensitive sales leadership position with PLS, Defendant had access to PLS’s proprietary and

confidential information.

       73.     The confidential information misappropriated by Defendant included the identity

of PLS’s customers, the revenue of PLS’s customers, the number of loads moved for particular

PLS customers, the margins that PLS received on loads, and the margin percentage.

       74.     Under the Act, customer lists, financial data, including the cost, revenue, and the

profitability of PLS’s shipments are trade secrets, for which PLS is entitled to protection and the

preservation of secrecy. Tex. Civ. Prac. & Rem. Code §§ 134.002(6), 134A.006.

       75.     PLS’s customer information is a trade secret that was developed over the course of

years and at great expense. PLS zealously guards its customer information from disclosure.

       76.     The price that PLS charges for moving a particular load of freight, and the amount

that PLS pays the motor carrier, is information that Defendant had access to and misappropriated

by sending it to his personal e-mail account.



                                                12
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 13 of 23




       77.     Each trade secret is confidential to PLS, and PLS derives significant economic

value from each trade secret. Upon information and belief, PLS alleges that Defendant is sharing,

has shared, or is offering to share PLS’s confidential information with GRTM.

       78.     The Act prohibits both the disclosure and the receipt of protected information.

       79.     Upon information and belief, Defendant violated the Act by taking and using or

disclosing proprietary, confidential information, and trade secrets of PLS in his current capacity

working for GRTM.

       80.     It is believed that Defendant is using PLS customer information to solicit PLS’s

customers.

       81.     Mr. Barricks’ misappropriation of PLS’s trade secrets has caused harm to PLS’s

customer relationships, prospective customer relationships, loss of competitive advantage, loss of

reputation, loss of economic advantage, and loss of business in an amount more than $75,000.00,

if additional harm can be prevented through a preliminary and then permanent injunction against

Defendant.

       82.     The actions of Mr. Barricks were willful, wanton, and/or malicious such that the

imposition of exemplary damages under Tex. Civ. Prac. & Rem. Code § 134.004(b) is warranted.

       83.     WHEREFORE, Plaintiff requests that this Court grant injunctive relief award

judgment in favor of Plaintiff and against Defendant in an amount more than $75,000.00, plus

exemplary damages, and Plaintiff’s reasonable attorney fees, court costs, interest allowed by law,

and any other and further relief as this Court deems just and proper.

                            COUNT V – UNFAIR COMPETITION

       84.     Plaintiff incorporates and realleges all the paragraphs 1 through 83 as if the same

were set forth at length herein.

                                                13
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 14 of 23




       85.     Plaintiff brings this claim for relief for Defendant’s unfair competition under Texas

common law.

       86.     Defendant acted with the intent to advance a rival business interest and used

improper means to harm Plaintiff and procure business from Plaintiff’s customers.

       87.     Defendant acted intentionally to harm Plaintiffs, or at least with reckless disregard

to the harm that his action would cause Plaintiff.

       88.     As a direct and proximate consequence of Defendant’s conduct, Plaintiff has

suffered financial and competitive damages to its customer relationships, prospective customer

relationships, and valuable business interests in an amount more than $75,000.00, provided that

the harm to Plaintiff’s business can be limited through a preliminary injunction.

       89.     The actions of Defendant were willful, wanton, and/or malicious such that the

imposition of exemplary damages is warranted.

       90.     WHEREFORE, Plaintiff requests that this Court grant injunctive relief, and award

judgment in favor of Plaintiff and against Defendant in an amount more than $75,000.00, plus

punitive damages, and Plaintiff’s reasonable attorney fees, court costs, interest allowed by law,

and any other and further relief as this Court deems just and proper.

             COUNT VI – TORTIOUS INTERFERENCE WITH CONTRACT

       91.     Plaintiff incorporates and realleges paragraphs 1 through 90 as if the same were set

forth at length herein.

       92.     Plaintiff brings this claim for relief for Defendant’s tortious interference with

contract under Texas common law.

       93.     PLS had and/or has current and prospective business relations with various

customers for the provision of transportation logistics services.

                                                 14
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 15 of 23




        94.     Defendant was aware of and had actual and constructive knowledge of PLS’s

current and prospective business relationships with these customers.

        95.     Notwithstanding, Defendant knowingly, intentionally, willfully, maliciously, and

with the intent to harm PLS, interfered with PLS’s current and prospective business relations with

its customers and deliberately usurped them from doing business with PLS.

        96.     Defendant lacked privilege or justification to interfere with PLS’s actual and

prospective business relations with its customers.

        97.     Defendant’s interference caused harm to PLS’s customer relationships, prospective

customer relationships, contractual relationships, and valuable business interests in an amount in

excess of $35,000.00, provided that the harm to PLS’s business can be limited with a preliminary

injunction.

        98.     Defendant’s actions were willful, wanton, and/or malicious such that the imposition

of punitive damages is warranted.

        99.     WHEREFORE, Plaintiff requests that this Court grant injunctive relief, and award

judgment in favor of Plaintiff and against Defendant in an amount more than $75,000.00, plus

exemplary damages, and Plaintiff’s reasonable attorney fees, court costs, interest allowed by law,

and any other and further relief as this Court deems just and proper.

    COUNT VII – TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS

        100.    PLS realleges and incorporates by reference the allegations of Paragraphs 1 through

99 above as if fully set forth herein.

        101.    Plaintiff brings this claim for relief for Defendant’s tortious interference with

prospective business under Texas common law.

        102.    PLS had valid, existing contractual relationships with one or more clients listed in

Exhibit A. The Defendant was fully aware of these existing relationships.
                                             15
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 16 of 23




        103.      PLS had a legitimate and reasonable expectation that these business relationships

would continue absent improper, unjustified, and unprivileged interference.

        104.      GRTM, through information provided by Defendant, knew of these existing

business relationships and that there was a reasonable probability that PLS would have been

awarded more work.

        105.      Defendant has willfully and intentionally interfered with PLS’s prospective

business relationships and continues to do so through the tortious conduct described herein. This

tortious activity has impeded PLS’s prospective business relations with its existing customers.

        106.      Defendant’s actions, as alleged, were performed with malice and with wanton and

willful disregard of the rights of PLS.

        107.      As a result of the interference by Defendant, PLS has suffered substantial damages.

        108.      Defendant was not justified or privileged to interfere with PLS’s relationships with

these clients.

        109.      WHEREFORE, Plaintiff requests that this Court grant injunctive relief, and award

it compensatory damages caused by the loss of the benefit of the business relationships it had with

its clients, in an amount more than $75,000.00, plus exemplary damages, and Plaintiff’s reasonable

attorney fees, court costs, interest allowed by law, and any other and further relief as this Court

deems just and proper.

                 COUNT VIII – BREACH OF FIDUCIARY DUTY OF LOYALTY

        110.      PLS realleges and incorporates by reference the allegations of Paragraphs 1 through

109 above as if fully set forth herein.

        111.      Plaintiff brings this claim for relief for Defendant’s breach of fiduciary duty of

loyalty under Texas common law.

                                                   16
        Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 17 of 23




         112.   Defendant was a Group Sales Manager for PLS and possessed control over, and

knowledge of, key aspects of PLS’s business. As an employee of PLS, Defendant was in a position

which gave rise to a fiduciary duty of trust and loyalty to PLS.

         113.   Defendant was not honest in his dealings with PLS and engaged in activities

including, but not limited to, the following—all while he was still employed with PLS: (i) began

competing with PLS; (ii) solicited PLS’s clients for his new employer, GRTM; (iii)

misappropriated PLS’s Confidential Information and trade secrets; and (iv) interfered with PLS’s

relationships with its clients. Defendant breached his fiduciary duty to PLS.

         114.   While Mr. Barricks was employed with PLS, he usurped corporate opportunities

belonging to PLS and, now working for a direct competitor—GRTM—and diverting business to

it, Mr. Barricks derived, and continues to derive, personal profit through his breach of this fiduciary

duty.

         115.   PLS has suffered damages as a result of Defendant’s breach of his fiduciary duty

in an amount to be determined at trial. In addition, PLS is entitled to recover punitive damages

due to Defendant’s malicious actions and intentional disregard for the rights of PLS.

         116.   WHEREFORE, Plaintiff requests that this Court grant injunctive relief, and award

it compensatory damages caused by the loss of the benefit of the business relationships it had with

its clients, in an amount more than $75,000.00, plus exemplary damages, and Plaintiff’s reasonable

attorney fees, court costs, interest allowed by law, and any other and further relief as this Court

deems just and proper.

                          COUNT IX – REQUEST FOR INJUNCTION

         117.   Plaintiff incorporates and realleges all the preceding paragraphs as if the same were

set forth at length herein.


                                                  17
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 18 of 23




       118.    PLS requests that the Court issue a preliminary injunction against Defendant to

prevent immediate, imminent, and irreparable harm to PLS. PLS further requests that upon final

hearing, the Court award a permanent injunction against Mr. Barricks, as a result of his actual

and/or threatened misappropriation of PLS’s trade secrets, as detailed in all the foregoing causes

of action.

       119.    PLS has spent years developing its customer relationships and goodwill.

       120.    As described herein, Defendant has wrongfully obtained, used, and/or disclosed

PLS’s confidential information, solicited PLS’s customers, and tortiously interfered with PLS’s

existing contracts and prospective business relations.

       121.    Non-compete covenants are generally enforceable under Texas law pursuant to

Tex. Bus. & Comm. Code § 15.50(a) where, as here, they are reasonable and ancillary to or part

of an otherwise enforceable agreement. Alex Sheshunoff Mgmt. Services, L.P. v. Johnson, 209

S.W.3d 644, 657 (Tex. 2006).

       122.    Courts routinely recognize injunctive relief as an appropriate vehicle for

enforcement of non-compete covenants and confidentiality agreements. See, e.g., McKissock, LLC

v. Martin, No. EP-16-CV-400-PRM, 2016 WL 8138815, at *9 (W.D. Tex. Nov. 10, 2016); Sirius

Computer Solutions, Inc. v. Sparks, 138 F. Supp. 3d 821, 843–44 (W.D. Tex. 2015); Inter/Natl.

Rental Ins. Servs., Inc. v. Albrecht, No. 4:11-CV-00853, 2012 WL 642809 (E.D. Tex. Feb. 28,

2012). Considerable authority under Texas law indicates that injuries to “business goodwill,

confidential or proprietary information, trade secrets, customer information, and specialized

training are examples of interests that can be, in appropriate circumstances, worthy of protection

by a covenant not to compete.” McKissock, 2016 WL 8138815, at *9; Heil Trailer Int’l Co. v.

Kula, 542 F. App’x 329, 335 (5th Cir. 2013).


                                                18
       Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 19 of 23




        123.   PLS believes that Defendant has contacted its customers, and believes and therefore

avers, that Defendant will continue to contact PLS’s customers.

        124.   Injunctive relief is an appropriate mechanism to protect confidential information

and trade secrets necessary to prohibit an employee from using confidential information to solicit

a former employer’s clients. Rugen v. Interactive Business Systems, 864 S.W.2d 548, 551–52

(Tex. App.—Dallas 1993, no writ). A party may obtain injunctive relief if the defendant has

appropriated the plaintiff’s confidential information or trade secrets and may obtain an “unfair

market advantage.” T-N-T Motorsports v. Henessy Motorsports, 965 S.W.2d 18, 23-24 (Tex.

App.—Houston [1st Dist.] 1998, pet. dism’d); Garth v. Staktedk Corp., 876 S.W.2d 545, 549 (Tex.

App.—Austin 1994, writ dism’d w.o.j.). Finally, injunctive relief is appropriate where a former

employee has breached his fiduciary duty of loyalty to his former employer. Goodman v.

Crevoisier, No. A-12-CV-1169-JRN, 2013 WL 12116541, at *2 (W.D. Tex. May 22, 2013).

        125.   As Defendant has already demonstrated that he has misappropriated PLS’s trade

secrets, if left unchecked, his unlawful conduct will continue to the detriment of PLS. PLS will

suffer imminent and irreparable harm in the form of loss of goodwill, business relationships, and

customers.

        126.   As a result of Defendant’s wrongful conduct, he has gained and will continue to

gain an unfair advantage by putting himself in a position to divert significant business away from

PLS.

        127.   Under applicable law, a petitioner for preliminary injunction must establish: (1)

the movant has shown a reasonable probability of success on the merits; (2) the movant will be

irreparably injured by denial of relief; (3) granting preliminary relief will not result in even greater

harm to the other party; and (4) granting preliminary relief will be in the public interest. Janvey v.


                                                  19
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 20 of 23




Alguire, 647 F.3d 585, 595 (5th Cir. 2011); Hoover v. Morales, 164 F. 3d 221, 224 (5th Cir. 1998);

Bates Energy Oil & Gas, LLC v. Complete Oil Field Servs., LLC, No. SA-17-CA-808-XR, 2017

WL 4051569, at *3 (W.D. Tex. Sept. 13, 2017). The preliminary injunction standard only requires

a prima facie case, not entitlement to summary judgment. Janvey, 647 F.3d at 595–96. As such,

a preliminary injunction is clearly appropriate in this case.

       128.    PLS has a reasonable probability of success on the merits of its case, as is evident

through the evidence of record and attached as Exhibits to this verified complaint.

       129.    There is no question that PLS has been and will continue to be irreparably injured

by Defendant’s unlawful conduct and there is no adequate remedy at law for the damage to PLS’s

goodwill and industry reputation. If Mr. Barricks is not enjoined from contacting PLS’s customers,

PLS’s reputation and business interests will be irreparably damaged.

       130.    Accordingly, PLS has passed the threshold test of satisfying the first two (2)

elements of its request for a preliminary injunction. See, e.g., Molex, Inc. v. Nolen, 759 F.2d 474,

476–78 (5th Cir. 1985) (affirming permanent injunction against former employee where he

acquired trade secrets that led to poaching of former employer’s customers); Cambridge

Strategies, LLC v. Cook, No. 3:10-CV-2167-L, 2010 WL 5139843, at *7 (N.D. Tex. Dec. 17, 2010)

(preliminarily enjoining defendant from using, disclosing, or misappropriating any trade secrets

from plaintiff, including customer lists and other proprietary information acquired in the course of

employment with the former employer); Evans Consoles, Inc. v. Hoffman Video Sys., Inc., No.

3:01-CV-1333-P, 2001 WL 36238982, at *8–9 (N.D. Tex. Dec. 6, 2001) (granting preliminary

injunction against former employee arising out of breach of confidentiality agreement where “it

might be difficult to avoid the disclosure or use of [plaintiff’s] confidential information”); Merrill

Lynch, Pierce, Fenner & Smith v. Wright, No. 3:93CV01101-D, 1993 WL 13036199, at *4–5


                                                 20
     Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 21 of 23




(N.D. Tex. July 2, 1993) (granting preliminary injunction and finding that former employer was

likely to succeed on merits of trade secrets claim to prevent former employees from soliciting

customers) Granting PLS its requested preliminary relief will not result in even greater harm to

Defendant.

       131.    Granting PLS a preliminary injunction against Defendant is in the best interest of

the public, and it is in the best interest of PLS’s customers. An injunction will protect PLS’s

legitimate, protectable, business interests, and protect PLS’s trade secrets from misappropriation.

       132.    If Mr. Barricks is not enjoined from continuing his unlawful conduct, PLS will

suffer imminent and irreparable harm to its legitimate business interests, as Mr. Barricks will be

able to gain an unfair advantage and PLS will lose valuable relationships with its customers.

       133.    WHEREFORE PLS respectfully requests that this Court enter a preliminary and

permanent ORDER enjoining Defendant from: (a) enjoining Defendant from using or disclosing,

or from threatening to use or disclosed, to any person or entity any trade secrets, confidential, or

proprietary information obtained during the course of his employment with PLS, including but not

limited to PLS’s customer list; (b) enjoining Defendant from directly or indirectly competing

against PLS pursuant to the terms of his Employment Agreement for a period of one (1) year; (c)

such other remedies as this Court deems just and proper.




                                                21
Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 22 of 23




                                   Respectfully,



                                   Bryant S. Banes
                                   Federal ID No. 31149
                                   State Bar No. 24035950
                                   Sarah P. Harris
                                   Federal ID No. 3421904
                                   State Bar No. 24113667
                                   NEEL, HOOPER & BANES, P.C.
                                   1800 West Loop South, Suite 1750
                                   Houston, Texas 77027
                                   (713) 629-1800
                                   (713) 629-1812 (Fax)
                                   E-mail: bbanes@nhblaw.com
                                           sharris@nhblaw.com

                                   ATTORNEYS FOR PLAINTIFF,
                                   PITTSBURGH LOGISTICS SYSTEMS,
                                   INC.




                                 22
    Case 4:20-cv-04282 Document 1 Filed on 12/16/20 in TXSD Page 23 of 23



                                                   VERIFICATION
STATE OF TEXAS                                §

COUNTY OF HARRIS                              §

                   I, Joseph J. Bielawski, Jr., Chief Operations Officer of Pittsburgh Logistics

Systems, Inc., have read the foregoing Complaint and verify that it is based upon infonnation

which I have furnished to outside counsel and infonnation which has been gathered by outside

counsel in preparation of the Complaint and that it is true and coITect to the best of my knowledge,

infonnation, and belief. The language of the Complaint is that of outside counsel and not of

Plaintiff. To the extent that the content of the foregoing Complaint is that of counsel, I have relied

upon counsel in making this verification. I understand that false statements herein are made subject

to the penalties of perjury relating to unsworn falsification to authorities which provides that if a

person knowingly makes false statements, he may be subject to criminal penalties.

                                                        ///

       SUBSCRIBED AND SWORN TO BEFORE ME on this                          IS'    day of   7X,c..t\"f'-.,Vf 1,
2020, to which witness my hand and official seal.

                                                              Ac:da,t\-         �chwc/ '{\uif'w
                                                            Notary-Public in and for the State of�


    CQMMUNWU•l.l t1   JI   , "" '",   _.,1.. 11<
            NOTARIAL SEAL
        SANORA DANIELLE MORSE
             Notary Public
      BUTLER TWP, BUTLER COUNTY
   My Commission Expires Feb 12. 2021




                                                       22
